TAYLOR, District Judge.
Upon consideration of the motion filed by defendant to strike this cause from the jury calendar, and reset the cause for trial before the court without a jury, and it appearing from the pleadings that the cause is a jury action, and demand for jury was made in the complaint at the time the suit was filed in the State court and before the cause was removed to this court, and that therefore plaintiff has not waived his right-for trial by jury under paragraph (c) of Rule 81 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c it is therefore ordered that defendant’s motion to strike be, and the same is, denied.